DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Response to Amendment
4.	Receipt of Applicant’s Amendment filed on 03/16/2021 is acknowledged.  The amendment includes the amending of claims 1, 10, and 19, the cancellation of claims 2 and 11, and the addition of claims 20-21.
Claim Rejections - 35 USC § 101
5.	The rejections raised in the Office Action mailed on 10/29/2020 have been overcome by applicant’s amendment received on 03/16/2021.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview from the applicant’s representative Mr. Jonathan Solomon on 05/11/2021
7.	The application has been amended as follows:
	REPLACE the current claims with the following:

1. (Currently Amended)	A data query method, comprising:
receiving, by a data query device, a query instruction comprising a query condition and query precision;
determining, by the data query device, a data partition that meets the query condition;
determining, by the data query device, a data sub-partition corresponding to the query precision from the data partition, wherein the data sub-partition comprises at least one of a high-precision sub-partition of the data partition or a low-precision sub-partition of the data partition, wherein determining the data sub-partition comprises:
when the query precision is lower than precision of the low-precision sub-partition, determining that the low-precision sub-partition is the data sub-partition; or 
when the query precision is higher than precision of the low-precision sub-partition, determining that the high-precision sub-partition is the data sub-partition; or 
when the query precision is higher than precision of the low-precision sub-partition, determining that the low-precision sub-partition and the high-precision sub-partition are the data sub-partition,
, wherein the low-precision sub-partition is not a subset of the high-precision sub-partition; and
querying, by the data query device, data in the data sub-partition to obtain a query result.

2. (Canceled)

3. (Original) The method according to claim 1, wherein before receiving a query instruction, the method further comprises:
receiving multiple pieces of raw data;
determining a partition corresponding to each piece of raw data according to a statistical parameter of the multiple pieces of raw data, wherein the partition comprises the data partition;
classifying raw data in each partition into low-precision data and high-precision data; and
storing the low-precision data in each partition in a low-precision sub-partition of the corresponding partition, and storing the high-precision data in each partition in a high-precision sub-partition of the corresponding partition.

4. (Currently Amended) 	The method according to claim 3, wherein classifying raw data in each partition into low-precision data and high-precision data comprises:
performing a swinging door trending (SDT) compression algorithm on the raw data in each partition to obtain incompressible raw data; and
using the incompressible raw data as the low-precision data
.

5. (Original) 	The method according to claim 3, wherein classifying raw data in each partition into low-precision data and high-precision data comprises:
performing a swinging door trending (SDT) compression algorithm on the raw data in each partition to obtain incompressible raw data;
using the incompressible raw data as the low-precision data;
performing linear interpolation between all pieces of the incompressible raw data;
obtaining deviation data between each linear interpolant and corresponding raw data; and
using the deviation data as the high-precision data.

6. (Original) 	The method according to claim 5, wherein when the deviation data is used as the high-precision data, and the low-precision sub-partition and the high-precision sub-partition are the data sub-partition, querying data in the data sub-partition to obtain a query result comprises:
reading the incompressible raw data in the low-precision sub-partition;
performing linear interpolation between all pieces of the incompressible raw data;
reading the deviation data in the high-precision sub-partition;
obtaining raw data corresponding to the data partition according to each linear interpolant and the deviation data; and


7. (Original)	 The method according to claim 6, wherein after obtaining the raw data according to each linear interpolant and the deviation data, the method further comprises:
determining, according to a filtering condition further comprised in the query instruction and a statistical parameter of the raw data corresponding to the data partition, final data that meets the filtering condition; and
using the raw data corresponding to the data partition as the query result comprises:
using the final data as the query result.

8. (Original)	 The method according to claim 5, wherein when the deviation data is used as the high-precision data, and the low-precision sub-partition and the high-precision sub-partition are the data sub-partition, querying data in the data sub-partition to obtain a query result comprises:
reading the incompressible raw data in the low-precision sub-partition;
performing linear interpolation between all pieces of the incompressible raw data;
determining, according to a filter condition further comprised in the query instruction and a statistical parameter corresponding to the linear interpolation, a qualified linear interpolant that meets the filter condition;
reading the deviation data corresponding to the qualified linear interpolant in the high-precision sub-partition;
obtaining raw data according to each qualified linear interpolant and the deviation data; and
using the raw data as the query result.

9. (Original)	The method according to claim 8, wherein after obtaining raw data according to each qualified linear interpolant and the deviation data, the method further comprises:
determining, according to the filtering condition and a statistical parameter of the raw data, final data that meets the filtering condition; and
using the raw data as the query result comprises:
using the final data as the query result.

10. (Currently Amended)	A data query apparatus, comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to:
	receive a query instruction comprising a query condition and query precision; 
	determine a data partition that meets the query condition;
	determine a data sub-partition corresponding to the query precision from the data partition, wherein the data sub-partition comprises at least one of a high-precision sub-partition of the data partition or a low-precision sub-partition of the data partition, wherein determining the data sub-partition comprises:

when the query precision is higher than precision of the low-precision sub-partition, determining that the high-precision sub-partition is the data sub-partition; or 
when the query precision is higher than precision of the low-precision sub-partition, determining that the low-precision sub-partition and the high-precision sub-partition are the data sub-partition,
wherein a data amount of the low-precision sub-partition is lower than a data amount of the high-precision sub-partition, wherein the low-precision sub-partition is not a subset of the high-precision sub-partition; and
	query data in the data sub-partition to obtain a query result.

11. (Canceled)

12. (Original)	 The apparatus according to claim 10, wherein the programming instructions instruct the at least one processor to:
before the query instruction is received, receive multiple pieces of raw data; 
determine a partition corresponding to each piece of raw data according to a statistical parameter of the multiple pieces of raw data, where the partition includes the data partition;
classify raw data in each partition into low-precision data and high-precision data; and
store the low-precision data in each partition in a low-precision sub-partition of the corresponding partition, and store the high-precision data in each partition in a high-precision sub-partition of the corresponding partition.

13. (Currently Amended) 	The apparatus according to claim 12, wherein the programming instructions instruct the at least one processor to:
perform a swinging door trending (SDT) compression algorithm on the raw data in each partition to obtain incompressible raw data; and
use the incompressible raw data as the low-precision data
.

14. (Previously Presented)	 The apparatus according to claim 12, wherein the programming instructions instruct the at least one processor to:
perform a swinging door trending (SDT) compression algorithm on the raw data in each partition to obtain incompressible raw data;
use the incompressible raw data as the low-precision data;
perform linear interpolation between all pieces of the incompressible raw data;
obtain deviation data between each linear interpolant and corresponding raw data; and
use the deviation data as the high-precision data.

15. (Previously Presented)	 The apparatus according to claim 14, wherein when the deviation data is used as the high-precision data, and the low-precision sub-partition and 
read the incompressible raw data in the low-precision sub-partition;
perform linear interpolation between all pieces of the incompressible raw data;
read the deviation data in the high-precision sub-partition;
obtain raw data corresponding to the data partition according to each linear interpolant and the deviation data; and
use the raw data corresponding to the data partition as the query result.

16. (Previously Presented)	 The apparatus according to claim 15, wherein the programming instructions instruct the at least one processor to:
after the raw data corresponding to the data partition is obtained according to each linear interpolant and the deviation data, determine, according to a filtering condition further comprised in the query instruction and a statistical parameter of the raw data corresponding to the data partition, final data that meets the filtering condition; and
use the final data as the query result.

17. (Previously Presented) 	The apparatus according to claim 14, wherein when the deviation data is used as the high-precision data, and the low-precision sub-partition and the high-precision sub-partition are the data sub-partition, the programming instructions instruct the at least one processor to:
read the incompressible raw data in the low-precision sub-partition;
perform linear interpolation between all pieces of the incompressible raw data;
determine, according to a filter condition further comprised in the query instruction and a statistical parameter corresponding to the linear interpolation, a qualified linear interpolant that meets the filter condition;
read the deviation data corresponding to the qualified linear interpolant in the high-precision sub-partition;
obtain raw data according to each qualified linear interpolant and the deviation data; and
use the raw data as the query result.

18. (Previously Presented)	 The apparatus according to claim 17, wherein the programming instructions instruct the at least one processor to:
determine, according to the filtering condition and a statistical parameter of the raw data, final data that meets the filtering condition; and
use the final data as the query result.

19. (Currently Amended) A non-transitory, computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to perform one or more operations, the one or more operations comprising:
receiving, by a data query device, a query instruction comprising a query condition and query precision;
determining, by the data query device, a data partition that meets the query condition;

when the query precision is lower than precision of the low-precision sub-partition, determining that the low-precision sub-partition is the data sub-partition; or 
when the query precision is higher than precision of the low-precision sub-partition, determining that the high-precision sub-partition is the data sub-partition; or 
when the query precision is higher than precision of the low-precision sub-partition, determining that the low-precision sub-partition and the high-precision sub-partition are the data sub-partition,
wherein a data amount of the low-precision sub-partition is lower than a data amount of the high-precision sub-partition, wherein the low-precision sub-partition is not a subset of the high-precision sub-partition; and
querying, by the data query device, data in the data sub-partition to obtain a query result.

20. (Previously Presented) The method according to claim 1, comprising:
maintaining, by the data query device, one or more data partitions, wherein each data partition of the one or more data partitions comprises a corresponding high-precision sub-partition and a corresponding low-precision sub-partition, wherein the corresponding high-precision sub-partition comprises all data of the corresponding low-precision sub-partition or comprises deviation data of all data of the corresponding low-precision sub-partition.

21. (Currently Amended) The method according to claim 1, comprising:
obtaining, by the data query device, a first set of raw data;
determining, by the data query device and from the first set of raw data, a first set of low-precision data, wherein the first set of low-precision data is a subset of the first set of raw data;
performing, by the data query device, linear interpolation between two data of the first set of low-precision data to generate a set of linear interpolants;
obtaining, by the data query device and based on the set of linear interpolants, a first set of deviation data; 
storing, by the data query device, the first set of low-precision data in the low-precision sub-partition of the data partition; and
storing, by the data query device, the first set of deviation data in the high-precision sub-partition of the data partition.
Allowable Subject Matter
8.	Claims 1, 3-10, and 12-21 are allowed and renumbered as claims 1-19.
Reasons for Allowance
9.	The following is an examiner’s statement for reasons for allowance:

	Specifically, although the prior art (See Chandhok and Zait) clearly teaches satisfying queries with precision against partitions, the detailed negative claim limitations directed towards the low-precision partition not being a subset of the high-precision partition is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 3-9, 12-18, and 20-21 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2008/0077570 issued to Tang et al. on 27 March 2008.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, and 12-21 (e.g., methods to query via precision).
U.S. PGPUB 2012/0179714 issued to Chandhok et al. on 12 July 2012.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, and 12-21 (e.g., methods to query via precision).
U.S. PGPUB 2002/0194157 issued to Zait et al. on 19 December 2002.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, and 12-21 (e.g., methods to query via precision).
Contact Information

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 12, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168